DETAILED ACTION
The instant application having Application No. 17/115550 filed on 12/08/2020 is presented for examination by the examiner.

Claims 4, 12-13, 17, 23-24, 28, 31-33, 37, 42-45 were cancelled. Claims 1-3, 5-11, 14-16, 18-22, 25-27, 29-30, 34-36, 38-42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matters
Claims 9-11, 15, 18-20, 29, 30, 35, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 14, 16, 21, 22, 27, 34, 36, 40 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rastegardoost et al. (US 2022/0007399 A1).

As per claim 1, Rastegardoost discloses “A method for wireless communication, comprising: receiving a message having a configuration for semi persistent scheduling (SPS) of data channels;” [(par. 0447), The UE (wireless device) receives RRC signaling comprising DL SPS configuration and/or PUCCH configuration. The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS. The DL SPS configuration may comprise SPS PDSCH periodicity. The UE receives a DL DCI-1, scheduling a first PDSCH, e.g. PDSCH-1. The DL DCI-1 may indicate a second PDSCH-to-HARQ-feedback timing, K1-1 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-1 to the first PUCCH resource. The UE receives a DL DCI-2, scheduling a second PDSCH, e.g. PDSCH-2. The DL DCI-2 may indicate a third PDSCH-to-HARQ-feedback timing, K1-2 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-2 to the first PUCCH resource.] “receiving an indication associated with at least one first downlink control information (DCI) for transmission in at least one of the data channels;” [(par. 0447), The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS. The UE receives a DL DCI-1, scheduling a first PDSCH, e.g. PDSCH-1. The DL DCI-1 may indicate a second PDSCH-to-HARQ-feedback timing, K1-1 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-1 to the first PUCCH resource. The UE receives a DL DCI-2, scheduling a second PDSCH, e.g. PDSCH-2. The DL DCI-2 may indicate a third PDSCH-to-HARQ-feedback timing, K1-2 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-2 to the first PUCCH resource.] “and monitoring for the data channels in accordance with the configuration for SPS.” [(par. 0447), The UE (wireless device) receives RRC signaling comprising DL SPS configuration and/or PUCCH configuration. The DL SPS configuration may comprise SPS PDSCH periodicity. The UE receives a DL DCI-1, scheduling a first PDSCH, e.g. PDSCH-1. The DL DCI-1 may indicate a second PDSCH-to-HARQ-feedback timing, K1-1 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-1 to the first PUCCH resource. The UE receives a DL DCI-2, scheduling a second PDSCH, e.g. PDSCH-2. The DL DCI-2 may indicate a third PDSCH-to-HARQ-feedback timing, K1-2 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-2 to the first PUCCH resource. The UE may transmit the HARQ feedback information of the SPS PDSCH occasions and/or the PDSCH-1 and/or the PDSCH-2 via the first PUCCH resource.]

As per claim 2, Rastegardoost discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving the at least one of the data channels, the at least one of the data channels comprising the at least one first DCI” [(par. 0447), The UE (wireless device) receives RRC signaling comprising DL SPS configuration and/or PUCCH configuration. The DL SPS configuration may comprise SPS PDSCH periodicity. The UE receives a DL DCI-1, scheduling a first PDSCH, e.g. PDSCH-1. The DL DCI-1 may indicate a second PDSCH-to-HARQ-feedback timing, K1-1 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-1 to the first PUCCH resource. The UE receives a DL DCI-2, scheduling a second PDSCH, e.g. PDSCH-2. The DL DCI-2 may indicate a third PDSCH-to-HARQ-feedback timing, K1-2 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-2 to the first PUCCH resource.]

As per claim 3, Rastegardoost discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the message comprises the indication associated with at least one first downlink control information (DCI)” [(par. 0448), The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS

As per claim 7, Rastegardoost discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising: receiving second DCI on a control channel, wherein the second DCI activates the configuration for the SPS of the data channels” [(par. 0448), The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS.]

As per claim 8, Rastegardoost discloses “The method of claim 7,” as [see rejection of claim 7.] “wherein the second DCI, the message, or a combination thereof, indicates the configuration associated with the at least one first DCI” [(par. 0448), The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS.]

As per claim 14, Rastegardoost discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving the at least one of the data channels comprising the at least one first DCI, wherein the at least one first DCI indicates resources allocated for reception of a control channel” [(par. 0447), The UE (wireless device) receives RRC signaling comprising DL SPS configuration and/or PUCCH configuration. The DL SPS configuration may comprise SPS PDSCH periodicity. The UE receives a DL DCI-1, scheduling a first PDSCH, e.g. PDSCH-1. The DL DCI-1 may indicate a second PDSCH-to-HARQ-feedback timing, K1-1 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-1 to the first PUCCH resource. The UE receives a DL DCI-2, scheduling a second PDSCH, e.g. PDSCH-2. The DL DCI-2 may indicate a third PDSCH-to-HARQ-feedback timing, K1-2 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-2 to the first PUCCH resource.]

As per claim 16, Rastegardoost discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving the at least one of the data channels comprising the at least one first DCI, wherein the at least one first DCI indicates resources allocated for at least one other data channel, the method further comprising receiving the at least one other data channel via the resources indicated by the at least one first DCI” [(par. 0448), The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS.]

As per claims 21, 22, 27, 34 and 36, as [see rejections of claims 1, 2, 7, 14, 16.]
As per claim 40, as [see rejection of claim 1.]

As per claim 41, Rastegardoost discloses “An apparatus for wireless communications, comprising: a memory; and at least one processor coupled to the memory, the at least one processor and the memory being configured to: transmit a message having a configuration for semi persistent scheduling (SPS) of data channels;” [(par. 0447), The UE (wireless device) receives RRC signaling comprising DL SPS configuration and/or PUCCH configuration. The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS. The DL SPS configuration may comprise SPS PDSCH periodicity. The UE receives a DL DCI-1, scheduling a first PDSCH, e.g. PDSCH-1. The DL DCI-1 may indicate a second PDSCH-to-HARQ-feedback timing, K1-1 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-1 to the first PUCCH resource. The UE receives a DL DCI-2, scheduling a second PDSCH, e.g. PDSCH-2. The DL DCI-2 may indicate a third PDSCH-to-HARQ-feedback timing, K1-2 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-2 to the first PUCCH resource.] “transmit an indication associated with at least one first downlink control information (DCI) for transmission in at least one of the data channels;” [(par. 0447), The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS. The UE receives a DL DCI-1, scheduling a first PDSCH, e.g. PDSCH-1. The DL DCI-1 may indicate a second PDSCH-to-HARQ-feedback timing, K1-1 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-1 to the first PUCCH resource. The UE receives a DL DCI-2, scheduling a second PDSCH, e.g. PDSCH-2. The DL DCI-2 may indicate a third PDSCH-to-HARQ-feedback timing, K1-2 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-2 to the first PUCCH resource.] “generate the at least one of the data channels in accordance with the configuration for SPS; and transmit the at least one of the data channels” [(par. 0447), The SPS activation DCI may schedule the SPS PDSCH occasion. The SPS activation DCI may comprise a first PDSCH-to-HARQ-feedback timing, K1-SPS value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the SPS PDSCH occasion to the corresponding PUCCH resource, e.g. a PUCCH-SPS. The UE receives a DL DCI-1, scheduling a first PDSCH, e.g. PDSCH-1. The DL DCI-1 may indicate a second PDSCH-to-HARQ-feedback timing, K1-1 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-1 to the first PUCCH resource. The UE receives a DL DCI-2, scheduling a second PDSCH, e.g. PDSCH-2. The DL DCI-2 may indicate a third PDSCH-to-HARQ-feedback timing, K1-2 value (from the RRC-configured set of K1 values), indicating a numerical value as a time offset from the PDSCH-2 to the first PUCCH resource.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2022/0007399 A1) in view of Chen et al. (US 2015/0312071 A1).

As per claim 5, Rastegardoost discloses “The method of claim 1,” as [see rejection of claim 1.] 
Rastegardoost does not explicitly disclose “wherein the configuration associated with the at least one first DCI comprises at least one of a resource allocation for the at least one first DCI, a quantity of the at least one first DCI, or a modulation and coding scheme (MCS) associated with the at least one first DCI, or any combination thereof”.

However, Chen discloses “wherein the configuration associated with the at least one first DCI comprises at least one of a resource allocation for the at least one first DCI, a quantity of the at least one first DCI, or a modulation and coding scheme (MCS) associated with the at least one first DCI, or any combination thereof” as [(par. 0100), the DCI configuration module 910 may determine a virtual cell ID associated with PUSCH if the UE is configured with two or more virtual cell IDs. As an example, a UE is configured with two virtual cell IDs. If the DCI indicates the first virtual cell ID for PUSCH, the DCI configuration module 910 may determine that the MCS table reference is associated with a legacy MCS table.]

Rastegardoost et al. (US 2022/0007399 A1) and Chen et al. (US 2015/0312071 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching into Rastegardoost’s teaching. The motivation for making the above modification would be to determine a MCS which should be applied to a DCI. (Chen, par. 0100)

As per claim 25, as [see rejection of claim 5.]

Claims 6, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2022/0007399 A1) in view of YANG et al. (US 2017/0019237 A1).

As per claim 6, Rastegardoost discloses “The method of claim 1,” as [see rejection of claim 1.] 
Rastegardoost does not explicitly disclose “wherein the configuration associated with the at least one first DCI comprises a maximum size of resources allocated for reception of the at least one first DCI”.

However, YANG discloses “wherein the configuration associated with the at least one first DCI comprises a maximum size of resources allocated for reception of the at least one first DCI” as [(par. 0223), In addition, the final PUCCH resource may be indicated based on a resource for DCI transmission (e.g., minimum/maximum CCE indices used in PDCCH transmission). Moreover, the final PUCCH resource may be indicated based on a resource allocated for PDSCH transmission scheduled from the DCI (e.g., minimum/maximum PRB indices used in the PDSCH transmission).]

Rastegardoost et al. (US 2022/0007399 A1) and YANG et al. (US 2017/0019237 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YANG’s teaching into Rastegardoost’s teaching. The motivation for making the above modification would be to determine a maximum size of resources allocated for reception of a DCI. (YANG, par. 0223)

As per claim 26, as [see rejection of claim 6.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Sun et al. (US 2018/0124753 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463